The only assignment of error being to a judgment distributing funds brought into court as the proceeds of a life-insurance policy and reciting "after hearing evidence," and in which, after the direction of payment of a certain sum to counsel for the party bringing such funds into court and that all costs be paid therefrom, it was ordered that the balance be paid to the plaintiff in error, but no brief of the evidence being contained in the record or set forth in the bill of exceptions or in an exhibit attached thereto, this court can not determine whether or not under the facts the costs were wrongfully assessed, as contended by the plaintiff in error, and, accordingly, the judgment must be affirmed. Trawick v.  Trussell, 122 Ga. 320 (50 S.E. 86); McElveen v.  O'Kelley, 193 Ga. 824 (20 S.E.2d 69); Dozier v.  Dozier, 194 Ga. 268 (21 S.E.2d 655).
Judgment affirmed. All the Justices concur.
                      No. 16456. FEBRUARY 16, 1949.